                                                    IN CLERK'S OFFICE
                                           USDISTRICT COURT E.D.N.Y.
UNITED STATES    DISTRICT COURT
EASTERN DISTRICT OF NEW YORK               ^         QQJ () ij 2C19     tV
LUIS RODRIGUEZ,                             BROOKLYN OFFICE
                        Petitioner,
                                                         MEMORANDUM AND ORDER
            -against-
                                                            19-CV-3218(KAM)
SUPERINTENDENT BELL,

                        Respondent.
                                               •X




KIYO A. MATSUMOTO, United States District Judge:

            Petitioner, currently incarcerated at Clinton

Correctional Facility, brings this pro se petition for a writ of

habeas corpus under 28 U.S.C. § 2254 challenging the

constitutionality of his 2015 conviction in the Supreme Court of

the State of New York, Kings County.        See People v. Rodriguez,

160 A.D.Sd 779 (App. Div., 2d Dep't Apr. 11, 2018), Iv denied,

31 N.Y.3d 1086 (May 25, 2018).        The Rules Governing Section 2254

Cases in the United States District Courts (''2254 Rules")

provide that a court must "promptly examine" a petition once it
is filed.    The court has so reviewed the petition filed in this

action and finds that it is plainly deficient.

            A district court can only entertain a petition for a

writ of habeas corpus on behalf of a person in state custody on

the basis that the person "is in custody in violation of the

Constitution or laws or treaties of the United States."                      28

U.S.C. § 2254.     Rule 2(c) of the 2254 Rules consequently
s/KAM, USDJ
